Citation Nr: 0203785	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  00-23 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), for the purpose of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Robert Marcinkowski, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
January 1971.  He died in January 1997. The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC) in Philadelphia, Pennsylvania.  In that decision, the 
ROIC denied the appellant's claims of entitlement to accrued 
benefits and entitlement to service connection for the cause 
of the veteran's death.  She subsequently perfected timely 
appeals regarding both of these issues.

In November 2001, the appellant presented testimony at a 
personal hearing before the undersigned Member of the Board 
at the ROIC.  A transcript of this hearing has been prepared 
and associated with the claims folder.

During the aforementioned hearing, the appellant testified 
that she believed the veteran's death was related to certain 
medication that he was given while he was hospitalized at a 
VA Medical Center (VAMC) several days before his death.  
Through her testimony, the Board believes that the appellant 
has raised a claim of entitlement to dependency and indemnity 
compensation (DIC) benefits under the provisions of 38 
U.S.C.A. § 1151 (West 1991).  Although benefits may be 
awarded for a disability or death under this statute in the 
same manner as if the claimed disability or death were 
service-connected, a claim for benefits under 38 U.S.C.A. 
§ 1151 is separate and distinct from a claim for service 
connection.  This issue has not been addressed by the ROIC or 
developed for appeal; thus, the Board lacks jurisdiction to 
consider the matter at this time.  Accordingly, the issue of 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151 is referred to the ROIC for appropriate 
action.


FINDINGS OF FACT

1.  The veteran died in January 1997.  The certificate of 
death lists the immediate cause of death as the adverse 
effect of drugs.

2.  At the time of the veteran's death, service connection 
was in effect for the residuals of a fracture of the distal 
fibula, which had been evaluated as noncompensable.

3.  The veteran received no awards or decorations denoting 
engagement in combat during active military service, and no 
other supportive evidence reflects that the veteran engaged 
in combat during active military service.

4.  The preponderance of the credible and probative evidence 
of record at the time of the veteran's death does not 
establish that the veteran had PTSD which could be associated 
with his military service, or with any verified stressor 
event in service which could support a diagnosis of PTSD.

5.  The preponderance of the credible and probative evidence 
of record establishes that the veteran's death was not caused 
by a disability incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for PTSD, 
for the purpose of accrued benefits, have not been met.  
38 U.S.C.A. §§ 1110, 5121 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.1000 (2001).

2.  A service connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service personnel records reflect that he 
served in Vietnam from April 1969 to February 1970.  These 
records indicate that, from April 1969 to November 1969, he 
served as a baker with Supply Company, FLC, FLSG-B, FMFPac.  
Thereafter, from November 1969 to February 1970, he served as 
a baker with H & S Company, 7th Marine Transport Battalion, 
FLC.

The veteran's service medical records are negative for any 
complaints or treatment for emotional problems.  These 
records show that, in June 1969, he was treated for pain over 
his right tibia.  It was noted that, while on guard duty the 
night before, he had fallen from a ladder while descending 
from an observation post and sustained a sharp blow to the 
right anterior tibia.  These records also show that, in 
September 1970, the veteran fell down some stairs and 
sustained a fracture of the left distal fibula.

In a January 1985 rating decision, service connection was 
established for the residuals of a fracture of the distal 
fibula with minimal displacement.  A noncompensable 
disability rating was assigned.

In June 1995, the veteran was hospitalized at a VAMC.  He 
reported a 25-year history of heroin addiction, but claimed 
that he had been clean for ten years until he experienced a 
relapse three days before.  During his admission, the veteran 
reported that he was troubled by memories of experiences from 
when he was stationed in Vietnam.  It was concluded that, 
because of the persistent nature of his dreams and 
nightmares, a tentative diagnosis of PTSD was appropriate.  
In the discharge summary, a physician noted diagnoses of 
opiate dependence, alcohol abuse, PTSD, and sinusitis.

In June 1995, the veteran filed a claim of entitlement to 
service connection for PTSD.  The ROIC subsequently issued a 
letter to the veteran requesting that he identify the 
specific stressful events that he believed had led to his 
PTSD.

During a VA psychiatric examination conducted in September 
1995, the veteran reported that his PTSD symptoms began after 
his discharge from the Marine Corps.  He reported 
experiencing nightmares, intrusive thoughts, and flashbacks 
of his experiences in Vietnam.  He indicated that he had been 
unable to hold jobs due to frequent anger outbursts and other 
difficulties.  The veteran reported that his PTSD symptoms 
had caused him to treat himself with heroin, which he had 
used more or less continuously since 1974.  He also reported 
two suicide attempts in the mid-1980's, which led to 
hospitalizations.  The veteran explained that during service 
he worked in an observation post in the vicinity of Dong Ha 
and witnessed the killing of civilians by U.S. artillery, 
which he directed by calling in fire.  He reported that he 
also witnessed the murder of a Vietnamese civilian by a U.S. 
soldier while on leave in Da Nang, and that he remembered 
seeing a boot camp buddy named Johnson whose leg had been 
amputated when he was aboard a hospital ship.  The physician 
noted Axis I diagnoses of PTSD, opiate dependence, and major 
depression.

In a September 1995 rating decision, the ROIC denied service 
connection for PTSD.  The veteran subsequently perfected a 
timely appeal regarding that decision.  

Thereafter, in April 1995, the ROIC issued another letter to 
the veteran requesting that he set forth specific information 
as to the stressful events that he believed led to his 
claimed PTSD.  In a statement dated later that month, the 
veteran indicated that he was initially assigned to be a 
baker, and was present when his base was attacked by rocket 
and mortar fire.  He reported that he was subsequently 
transferred to a hospital ship after reporting nose bleeds, 
and that, while he was onboard this ship, he witnessed 
stomach wounds, head wounds, and leg wounds as soldiers were 
brought in.  The veteran explained that he could no longer 
work as a baker due to his nose bleeds, so he was detailed to 
a forward observation post for 60 days.  He reported that his 
job was to give coordinates of enemy sightings so that air 
attacks could be staged.  He indicated that he witnessed a 
napalm attack on what turned out to be friendly civilians.  
He also indicated that, at Quang Tri, he was assigned to 
patrol duty and was present during a mortar attack.  The 
veteran noted that he witnessed buildings and bunkers being 
hit by rockets, and one person being blown up into the air 
and landing in front him.  He reported that, while on leave 
to attend a Bob Hope show, he witnessed a Vietnamese child 
get shot by a U.S. soldier because he had stolen that 
soldier's camera.  The veteran reported another incident in 
which he saw dead bodies being dragged into the street.  He 
indicated that he stabbed one of these bodies over 20 times.  
He also indicated that, on one occasion, he saw a Marine's 
hand being eaten by a rat, and that he now has dreams of 
people being eaten alive by rats.

In May 1996, the ROIC issued a letter to the veteran again 
requesting that he clarify certain information regarding his 
alleged stressors.  In a statement submitted later that 
month, the veteran indicated that the incident that occurred 
when he went to see the Bob Hope show was in 1969, but that 
he did not recall the exact date.  He noted that the incident 
in which he stabbed a dead body was confusing, but that the 
stabbing occurred soon after he was sent back to his base at 
Dong Ha from the hospital ship.  He indicated that he did not 
recall the exact date of this incident either.  

In June 1996, the ROIC issued a letter to the Commandant of 
the U.S. Marine Corps requesting any information that could 
support the veteran's account of in-service stressors.  The 
ROIC enclosed a copy of the veteran's military assignment 
record and copies of his April 1996 and May 1996 stressor 
statements.  

In a response letter received later in June 1996, the head of 
the Records Correspondence Section of the U.S. Marine Corps 
indicated that the information received was insufficient for 
the purpose of conducting any meaningful research on the 
veteran's behalf due to lack of specific combat incidents 
recalled by the veteran.  It was noted that a stress incident 
described in detail, one relating the "who, what, when, and 
where," would very likely be within their capability to 
verify through various unit records.  It was also noted that 
there was no means by which rocket attacks could be verified 
without knowing the specific dates of each attack and whether 
there were any casualties. 

Thereafter, the ROIC issued another letter to the veteran 
advising him of the contents of the letter from the head of 
the Records Correspondence Section of the U.S. Marine Corps.  
The ROIC requested that he provide further detail regarding 
his alleged stressors.  

In a statement dated in August 1996, the veteran's accredited 
representative asserted that the veteran spent only two 
months as a baker in Vietnam.  He reportedly spent a 
significant period of time as an observer on a forward 
observation outpost.  The representative indicated that the 
only mortar attack of which the veteran specifically recalled 
the date occurred in either October or November 1969.  In 
another statement received that month, the representative 
requested that the section of the veteran's personnel records 
entitled "Combat History Awards Record" be considered as a 
possible source for dates to locate records.

Later in August 1996, the ROIC forwarded the statements from 
the veteran and his representative regarding his alleged 
stressors to the Commandant of the U.S. Marine Corps so that 
his stressors could be verified.  In a response letter 
received in October 1996, the head of the Records 
Correspondence Section of the U.S. Marine Corps advised the 
ROIC that the information provided by the veteran was still 
insufficient for the purpose of conducting any meaningful 
research on the veteran's behalf.  It was noted that a stress 
incident described in detail, one relating the "who, what, 
when, and where," would very likely be within their 
capability to verify through various unit records. 

In a statement dated in December 1996, the veteran advised 
the ROIC that he was unable to provide more detailed 
information regarding his alleged in-service stressors.  He 
enclosed pages from a book, which showed the areas in which 
the 3rd Marine Division was stationed in Vietnam during his 
service.

In January 1997, the ROIC received additional documentary 
evidence in support of the veteran's claim.  Among these 
documents, the veteran included sections from a book, which 
discussed the service history of the 3rd Marine Division 
during Vietnam.  It was noted in these pages that the 3rd 
Marine Division was awarded the Presidential Citation Unit 
and the Vietnam Cross of Gallantry with Palm.  He also 
submitted a VAMC discharge summary dated in April 1996, which 
shows that he was given Axis I diagnoses of PTSD, chronic 
opiate dependence, and continuous cognitive disorder.


Also in January 1997, the veteran died.  The certificate of 
death lists the immediate cause of death as the adverse 
effect of drugs.  A toxicology report dated in April 1997 
shows that the veteran's blood was found to contain traces of 
morphine, codeine, and opiates, and that his urine was found 
to contain traces of opiates and codeine.

In January 1997, the appellant filed a formal claim of 
entitlement to DIC benefits.  This claim was construed by the 
ROIC to also be a claim of entitlement to accrued benefits.

In the June 1998 rating decision, the ROIC denied entitlement 
to service connection for PTSD for the purpose of accrued 
benefits.  The ROIC denied this claim on the basis that the 
veteran's alleged in-service stressors could not be verified.  
In this decision, the ROIC also denied entitlement to service 
connection for the cause of the veteran's death.  This claim 
was denied on the basis that the veteran's death was not 
related to service or to a service-connected disability.  The 
appellant subsequently appealed that decision.  

In a Substantive Appeal (VA Form 9) dated in November 1999, 
the appellant contended that the veteran's drug abuse was the 
result of his PTSD.  She argued that he used drugs as a form 
of medication to help him deal with his PTSD.

During the November 2001 Travel Board hearing, the appellant 
testified that she recalled the veteran discussing his 
experiences in Vietnam.  She also expressed her opinion that 
the veteran used drugs to help deal with the symptoms of his 
PTSD.  She noted that the veteran had been hospitalized by VA 
from December 1996 to January 1997 in order to undergo 
surgery to help him with a sleep apnea condition.  The 
appellant stated that the veteran had not used drugs in quite 
some time, but that VA had prescribed a morphine derivative 
during his stay.  She asserted that this had caused him to 
became a drug user again immediately upon his discharge.

Analysis

A.  Preliminary matters - VCAA 

At the outset, the Board will address the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new 
statute repealed the former requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.  The 
VCAA also enhanced VA's obligations to notify claimants of 
any information and/or evidence which might be needed in 
their claims, and to assist claimants in obtaining such 
evidence, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These new regulations, which 
in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.

With respect to the appellant's accrued benefits claim, the 
Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
Given the nature of such claims, additional development of 
the record is not at issue since the evaluation of those 
claims is based upon the record as it is constituted at the 
time of the veteran's death.  As to procedure, the Board 
notes that the ROIC advised the appellant and her attorney as 
to the appropriate laws and regulations relating to accrued 
benefits claim, in the October 2000 Statement of the Case.  
Considering the foregoing, the Board finds that any 
requirements of the VCAA have been fully satisfied, and no 
further action is necessary by the Board to ensure compliance 
with this law.  See VCAA, 114 Stat. 2096, 2096-98 (2000) 
(codified as amended at 38 U.S.C. §§ 5103, 5103A); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

With respect to the appellant's cause of death claim, the 
Board finds that the there is now ample medical and other 
evidence of record, and that the appellant and her attorney 
have been accorded a full opportunity to provide evidence and 
argument in support of her claim.  Neither the appellant nor 
her attorney has pointed to any additional evidence which is 
available, which has not been obtained and which would be 
pertinent to the issue on appeal.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (codified at 38 U.S.C.A. § 5103A (West Supp. 
2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

By virtue of the Statement of the Case issued during the 
pendency of this appeal, the Board believes that the ROIC 
properly advised the appellant of what the evidence must show 
in order to substantiate her claim for service connection for 
the cause of the veteran's death.  For this reason, the Board 
believes that VA has satisfied its duty under both the VCAA 
and the new regulations to inform the appellant and her 
attorney of the information and evidence needed to 
substantiate her claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(codified as amended at 38 U.S.C.A. § 5103); 66 Fed. Reg. 
45,630 (Aug. 29, 2001).

Because the VCAA and the new regulations were created during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the United States Court of Appeals for 
Veterans Claims (Court) held that, before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board has 
reviewed the evidence of record and has determined that all 
notification and development actions required by the new 
legislation and the implementing regulations appear to have 
been completed in full.  In addition, the August 2001 letter 
advised the appellant of the pertinent provisions of the 
VCAA.  Thus, the Board believes that we may proceed with a 
decision on this issue, without prejudice to the appellant.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
codified at 38 C.F.R. § 3.159).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). ).  In fact, the Court has 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).  See also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001), noting, 
"When there is extensive factual development in a case, 
reflected both in the record on appeal (ROA) and the BVA's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C.A. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Accrued benefits claim

The appellant is seeking entitlement to service connection 
for the purpose of accrued benefits.  She essentially 
contends that her husband suffered from PTSD as a result of 
exposure to combat in Vietnam.

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits (e.g., compensation for service- 
connected disability) to which the veteran was entitled on 
the basis of evidence in the file at the date of death, and 
due and unpaid for a period of not more than two years prior 
to death, may be paid to the spouse of the veteran.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  See generally Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 90 (1998).

Even though a claim by a survivor for accrued benefits under 
38 U.S.C.A. § 5121 is a matter separate from the veteran's 
claims (since it is based upon a separate statutory 
entitlement of the survivor for which an application must be 
filed in order to receive benefits), it is at the same time 
derivative of the veteran's claims, in that the claimant's 
entitlement is based upon the veteran's entitlement while he 
was alive.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-90 
(1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 
117 S. Ct. 2478 (1997), holding that "the substance of the 
survivor's claim is purely derivative from any benefit to 
which the veteran might have been 'entitled' at his death 
[and gives the survivor] the right to stand in the shoes of 
the veteran and pursue his claim after his death."

The Board's primary analysis in determining the appellant's 
claim for accrued benefits must be one that considers any 
underlying claims, in this case, entitlement to service 
connection for PTSD.  However, the evidence used to evaluate 
these claims for the purpose of the adjudicating the 
appellant's accrued benefits claim must have been in the 
veteran's file at the time of his death; and the appellant 
must have filed a claim for such benefits within one year of 
the veteran's death.  38 C.F.R. § 3.1000(a), (c) (2000); 
Zevalkink, supra, at 493.

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Notwithstanding the lack of a diagnosis 
of a psychiatric disorder during active duty, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (2001); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

With specific reference to PTSD, establishing service 
connection for PTSD requires (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. § 
3.304(f) (2001); Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The diagnosis of PTSD must comply with 
the criteria set forth in DSM-IV.  See generally Cohen v. 
Brown, supra; 38 C.F.R. § 4.125 (2001).  The evidence 
required to support the occurrence of an in-service stressor 
varies "depending on whether or not the veteran was 'engaged 
in combat with the enemy'. . . .  Where . . . VA determines 
that the veteran did not engage in combat with the enemy . . 
. the veteran's lay testimony, by itself, will not be enough 
to establish the occurrence of the alleged stressor."  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The requisite 
additional evidence may be obtained from sources other than 
the veteran's service medical records.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 
1997) (table); see also Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Doran v. Brown, 6 Vet. App. 283 (1994); Zaryck, 
supra, at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter, a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part 
and the claimed stressor is related to that 
prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions and hardships of 
the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor. 

38 U.S.C.A. § 1154(b) (West 1991); 64 Fed. Reg. 32,807 (June 
18, 1999) codified at 38 C.F.R. § 3.304(f) (effective March 
7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
While, in Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
stated that a liberalizing regulation cannot be applied 
retroactively under Karnas unless the regulation contains 
language that permits it to be so applied, the veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00 (Apr. 10, 2000); Rhodan v. West, 
supra, appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999).

Notwithstanding the above, in considering the appellant's 
claim received in January 1997, the Board will apply the 
version of the regulation most favorable to her. 

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, "[t]he Secretary shall accept as 
sufficient proof of service-connection [of a claimed injury 
or disease] satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions and hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2001).

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The Board notes that there are several diagnoses of PTSD of 
record.  Therefore, the primary question which must be 
resolved in this decision is whether the veteran sustained a 
qualifying stressor within the requirements of 38 C.F.R. § 
3.304(f), as discussed above.  Without such corroboration of 
a qualifying stressor, the question of the validity of a 
diagnosis of PTSD, and therefore whether further medical 
inquiry should be conducted under the VCAA, is irrelevant.  
See Moreau, 9 Vet. App. at 395-396; Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described).

Applying the directives of the Zarycki decision, which has 
been discussed above, the Board first finds that the veteran 
is not a veteran of combat.  His military personnel and 
medical records do not indicate that he participated in 
combat.  The veteran is not in receipt of decorations or 
awards suggestive of combat status.  Although the veteran has 
related that he was present during mortar and rocket attacks 
on his base, and that he witnessed civilians being killed in 
attacks by U.S. rockets, there is no verifying evidence to 
support any finding that the veteran was ever exposed to 
combat as a result of his service in Vietnam.

Most significantly, the Board notes that the Records 
Correspondence Section of the U.S. Marine Corps specifically 
noted that it was unable to confirm that the veteran was 
involved in any combat incidents during service.  Instead, it 
confirmed that the veteran served only as a baker, which is 
consistent with the MOS noted in his service personnel 
records.  The Board is cognizant that there is a notation in 
his service medical records showing that he was injured while 
climbing the ladder of an observation post.  However, while 
this notation may confirm that the veteran was present in an 
observation post at one time, it does not provide 
confirmation that he was exposed to combat as a result of 
that presence.

Although the veteran's DD 214 shows that the was awarded a 
number of medals as a result of his service in Vietnam, for 
the reasons and bases below, the Board finds that these 
medals do not support the contention that served in combat in 
Vietnam.  For example, the National Defense Service Medal 
that was awarded to the veteran was given to all personnel 
for honorable active service for any period between January 
1, 1961, and August 14, 1974.  See Manual of Military 
Decorations and Awards, 6-1 (Department of Defense Manual 
1348.33-M, July 1990).  Similarly, the Vietnam Service Medal 
(including appurtenances such as Service Stars or Bronze 
Service Stars) that was awarded to the veteran was awarded to 
all members of the Armed Forces of the United States serving 
at any time between July 4, 1965, and March 28, 1973, in 
Thailand, Laos, or Cambodia or the airspace thereover in 
direct support of operations in Vietnam, without regard to 
actual combat exposure.  Id. at 6-1.  In addition, a Republic 
of Vietnam Campaign Medal was awarded to all service 
personnel within the cited theater, and it is not 
determinative of combat participation.  See Army Regulation 
672-5-1, 28.  

The Board notes that, on occasion, a foreign government, or 
one of its officials, decides for any number of reasons that 
a particular unit should receive some symbol of gratitude.  
The selected unit then receives a number of the particular 
awards or decorations for distribution among its personnel, 
and no guidelines are provided as to how the individual 
recipients are selected.  A common example of this type of 
decoration is the Republic of Vietnam's "Cross of 
Gallantry" or "Cross of Gallantry with Palm."  Despite 
their names, these decorations were presented for both combat 
and non-combat service.  Thus, great care must be exercised 
in associating combat exposure with the recipient of foreign 
awards and decorations, and each case should be considered on 
its individual merits.  In the instant appeal, the record 
reflects that the veteran was awarded the Cross of Gallantry 
with Palm for his service in Vietnam.  However, absent some 
other corroborating evidence that the veteran was exposed to 
combat in Vietnam, the Board believes that this medal is not 
sufficient evidence to establish that he was directly exposed 
to combat in Vietnam.  

As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Spencer v. West, 13 Vet. App. 376, 
380 (2000); Manlincon v. West, 12 Vet. App. 238 (1999); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994) (all for the general 
proposition that service department findings relative to an 
individual's service are "binding on the VA for the purposes 
of establishing service in the U.S. Armed Forces").  In this 
matter, there is no reason to question the veteran's military 
service records as to their accuracy.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 82-83 (1994).  These records indicate 
that the veteran served as a baker, and that, contrary to his 
account of witnessing combat and civilians being killed, he 
did not participate in nor was he exposed to any combat 
related activity.

In summary, the Board finds that the preponderance of the 
evidence of record does not indicate that the veteran served 
in combat in Vietnam.  See VAOPGCPREC 12-99 (Oct. 18, 1999) 
(holding that the determination of whether a veteran 
"engaged in combat with the enemy" depends on multiple 
factors, including the requirement that the veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and that the issue of whether any particular 
set of circumstances constitutes engagement in combat with 
the enemy for purposes of section 1154(b) must be resolved on 
a case-by-case basis).

As discussed above, "if the claimed stressor is not combat-
related, the [veteran's] lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by 'credible supporting 
evidence.'"  Doran v. Brown, 6 Vet. App. 283, 289 (1994).

Despite attempts by the ROIC, there has been no credible 
evidence obtained to substantiate the veteran's claimed 
stressor(s).  In particular, the Board notes that there is no 
indication that the veteran was present when his base was 
attacked by rocket and mortar fire, or that he directed air 
attacks on the enemy while serving in an observation post.  
Although his service personnel records show that he was 
temporarily stationed aboard a hospital ship, there is no 
specific verification that he witnessed stomach wounds, head 
wounds, and leg wounds as soldiers were brought in, as he has 
claimed.  There is also no verification that he witnessed a 
Vietnamese child being shot by a U.S. soldier while he was on 
leave to attend a Bob Hope show, or that he stabbed one of a 
number of dead bodies that were supposedly being dragged 
through the street on one occasion.  These incidents are not 
noted in his service records, and, as discussed above, the 
Marine Corps and other service records custodians were unable 
to verify that he was involved in any of those claimed 
incidents.

The Board in no way intends to impugn the sincerity of the 
statements made by the veteran prior to his death, but his 
mere allegations that these events occurred is insufficient 
to establish entitlement to service connection.  As discussed 
in detail above, in the case of a veteran who has been found 
not to have served in combat, there must be credible 
supporting evidence obtained to authenticate the stressor 
events which he advances in support of his PTSD claim.  See 
Doran, supra.  The record reflects that the ROIC attempted to 
obtain verification of the veteran's alleged stressors from 
the appropriate officials within the U.S. Marines Corps on 
two occasions prior to his death.  Both times, the ROIC 
provided the service department with all relevant information 
contained in the claims folder regarding the veteran's 
circumstances of service and his descriptions of the alleged 
stressors.  The ROIC was repeatedly advised that the degree 
of detail provided in the record was insufficient to allow 
for verification of the alleged stressors.  Unfortunately, 
immediately prior to his death, the veteran informed the ROIC 
that he could provide no additional details.  The Board must 
therefore conclude that there is no credible supporting 
evidence to substantiate that the veteran's claimed in-
service stressors occurred.

In summary, the Board finds that there is no credible 
supporting evidence to substantiate the veteran's claimed 
stressors.  Thus, the appellant's claim fails to satisfy one 
of the essential elements in establishing service connection 
for PTSD, i.e., credible evidence of an in-service stressor.  
38 C.F.R. § 3.304(f) (old and new versions).  Furthermore, 
the Board notes that all the veteran's post-service medical 
examiners appear to have rendered diagnoses of PTSD based 
upon the veteran's unverified and uncorroborated accounts as 
to his in-service experience.  Accordingly, the Board finds 
that such diagnoses are not probative.  See Swann, 5 Vet. 
App. at 233.

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and because 
the diagnoses of PTSD in the record lack probative value, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for PTSD for the purpose of accrued benefits.  The 
benefit sought on appeal must, accordingly, be denied.

C. Cause of death claim

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service, but no 
compensation shall be paid if the disability was the result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With respect 
to alcohol and drug abuse, section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Public Law No. 101-508, § 
8052, 104 Stat. 1388, 1388-351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.  See 38 U.S.C.A. § 1110 (2001).  Section 8052 
also amended 38 U.S.C. § 105(a) to provide that, with respect 
to claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(n), 3.301 (2001).  Here, with regard to her claim for 
service connection for the cause of the veteran's death, the 
appellant essentially contends that he incurred PTSD as a 
result of service, and then developed drug addiction after 
service, as a result of the PTSD.

Corresponding regulations provide that alcohol abuse and drug 
abuse, unless they are a "secondary result" of an "organic 
disease or disability," are considered to be "willful 
misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) 
(2001).  The isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. § 
3.301(c)(3).

In VAOPGCPREC 2-98 (Feb. 10, 1998), the VA General Counsel 
held that 38 U.S.C.A. § 105(a), as amended by section 8052(a) 
of the OBRA, prohibits a grant of "direct service 
connection" for drug or alcohol abuse on the basis of 
incurrence or aggravation in line of duty during service.

The United States Court of Appeals for Veterans Claims 
(Court) held in Barela v. West, 11 Vet. App. 280 (1998) that 
service connection, but not compensation, could be granted 
for drug or alcohol abuse on a secondary basis.  In Allen v. 
Principi, 237 F. 3d 1368 (Fed. Cir. 2001), the U.S. Court of 
Appeals for the Federal Circuit overruled Barela, and held 
that the current version of 38 U.S.C.A. § 1110, when read in 
light of its legislative history, does not preclude a veteran 
from receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service-connected 
disability.

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She essentially 
contends that the veteran's death was the result of a drug 
addiction, which she believes was caused by his PTSD.  Thus, 
she is apparently seeking entitlement to benefits under the 
theory set forth in the Allen precedent, as she contends that 
the veteran's drug addiction arose out of a disability 
related to service.

As discussed in detail above, the Board has determined that 
there was no credible supporting evidence of record at the 
time of the veteran's death to substantiate his claimed 
stressors.  Thus, the Board determined that the appellant's 
claim for accrued benefits failed to satisfy one of the 
essential elements in establishing service connection for 
PTSD, i.e., credible evidence of an in-service stressor. 

Since the veteran's death, the appellant has essentially 
reiterated the veteran's contentions with respect to his 
service in Vietnam, and she has provided no new information 
that could assist in verifying whether his alleged in-service 
stressors occurred.  For this reason, the Board concludes 
that the appellant's claim still fails to satisfy one of the 
essential elements in establishing service connection for 
PTSD, i.e., credible evidence of any in-service stressor to 
support a diagnosis of PTSD.  See 38 C.F.R. § 3.304(f) (old 
and new versions).  Thus, the Board concludes that the 
preponderance of the evidence remains against finding that 
PTSD was incurred as a result of the veteran's military 
service, based upon the evidence of record prior to, and 
after, the veteran's death.  

Having found that the veteran's PTSD was not incurred as a 
result of his military service, the Board further finds that, 
even if it were to be presumed that his drug addiction was 
related to his diagnoses of PTSD, service connection could 
not be granted for drug addiction on a secondary basis.  We 
therefore conclude that the preponderance of the competent 
and probative evidence is against establishing service 
connection for the cause of the veteran's death on the basis 
of his drug addiction.

The Board notes that, at the time of the veteran's death, 
service connection was in effect for the residuals of a 
fracture of the distal fibula, which had been evaluated as 
noncompensable.  There is no competent medical evidence of 
record suggesting that this disability was in any way related 
to the veteran's death, and the appellant has never contended 
that such is the case.  In fact, the evidence of record 
strongly suggests that it had nothing to do with the 
veteran's death, as his certificate of death clearly 
indicates that his death was found to be due to the adverse 
effect of drugs.  No physical defects were noted as in any 
way contributing to his death.  Accordingly, the Board finds 
that the preponderance of the evidence if against finding 
that the veteran's death was related to his service-connected 
residuals of a fracture of the distal fibula.

The Board notes that we appreciate the appellant's effort and 
her sincerity in testifying at the Travel Board hearing 
before the undersigned, as well as the assistance of her 
attorney.  However, for the reasons and bases set forth 
above, the Board finds that the preponderance of the evidence 
establishes that the veteran's death was not caused by a 
disability incurred in or aggravated by service.  The benefit 
sought on appeal is accordingly denied.

As to the appellant's contention that the veteran's death was 
related to medical treatment received at a VA medical 
facility, this claim is addressed in the Introduction section 
of this decision, and it has been referred to the ROIC for 
appropriate action.


ORDER

Entitlement to service connection for PTSD, for the purpose 
of accrued benefits, is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

